              Case 1:19-cv-01346-PEC Document 1 Filed 09/04/19 Page 1 of 15
                                                                   Receipt number AUSFCC-5621701


                   IN THE UNITED STATES COURT OF FEDERAL CLAIMS



 PENROSE PARK ASSOCIATES, L.P.,                  :
                                                 :
                                                 :
                    Plaintiff,                   :
                                                 :
                                                 :                 19-1346 C
              v.                                 :     Case No.
                                                 :
                                                       (Judge ________)
                                                 :
 UNITED STATES OF AMERICA, acting                :
 through the DEFENSE LOGISTICS                   :
 AGENCY,                                         :
                                                 :

                                           COMPLAINT

         Plaintiff, Penrose Park Associates, L.P. (“Penrose Park”), by and through its counsel, Fox

Rothschild LLP, hereby files this Complaint asserting causes of action for breach of contract;

breach of express warranty; breach of implied warranty of merchantability; and breach of

implied warranty of fitness for a particular purpose; failure to properly remediate land under the

Hazardous Sites Cleanup Act of 1988; negligent retention of a contractor; and negligent

supervision of a contractor against Defendant, the United States of America, acting through the

Defense Logistics Agency (“DLA”).


         In support of its causes of action against the DLA, Penrose Park alleges the following:


                                             PARTIES

         1.        Plaintiff, Penrose Park, is a Pennsylvania limited partnership located at 409

Stenton Avenue, Flourtown, Pennsylvania 19031.




                                                 1
Active\99557597.v1-9/4/19
              Case 1:19-cv-01346-PEC Document 1 Filed 09/04/19 Page 2 of 15



         2.       Defendant, the United States of America, acting through the DLA, is a federal

agency operating in all 50 states. The DLA is headquartered at the Andrew T. McNamara

Building, 8725 John J. Kingman Road, Fort Belvoir, Virginia 22060-6221.

                                  JURISDICTION AND VENUE

         3.       This Court has jurisdiction under the Tucker Act, 28 U.S.C. § 1491(a) because

Penrose Park granted an easement to the DLA, which is a express contract between the DLA and

Penrose Park, and Defendant, United States of America, acting through the DLA breached the

terms of that contract.

         4.       This Court has jurisdiction under the Federal Tort Claims Act, Federal Tort

Claims Act, Title 28, United States Code, §§ 2671 et seq. because Defendant, United States of

America, acting through the DLA, caused injury or harm to Penrose Park and its property

through the DLA’s failure to properly remediate the site pursuant to orders from the

Pennsylvania Department of Environmental Protection and its negligent retention and

supervision of a contractor. Because DLA’s negligence caused injury or harm to its property,

Penrose Park now seeks money damages.

         5.       Penrose Park gave notice of a claim to the Department of the Army on September

26, 2018. Because the United States failed to respond to the claim, the claims were deemed

denied on March 26, 2019.

                                         BACKGROUND

         6.       Plaintiff, Penrose Park’s causes of action arise out of Defendant, the DLA’s

breach of contract and negligent retention and supervision of contractors, including Pennoni

Associates, Inc. (“Pennoni”) and Renova-Pars Joint Venture, LLC (“Renova”), in the design,



                                                 2
Active\99557597.v1-9/4/19
              Case 1:19-cv-01346-PEC Document 1 Filed 09/04/19 Page 3 of 15



installation and/or repair of vapor barriers at Siena Place/Penrose Park (“Siena Place”) in

Philadelphia, Pennsylvania, which resulted in Penrose Park suffering injury to its property.

         7.       Siena Place was built on land formerly owned by the DLA, which operated a

manufacturing and supply depot for United States military for more than 100 years on the site.

         8.       On December 10, 1999, the Pennsylvania Department of Environmental

Protection (“PaDEP”) ordered the DLA to remediate a naphthalene plume that developed in the

soil due to the improper disposal of petroleum-based products pursuant to the Hazardous Sites

Cleanup Act of 1988, 35 P.S. § 6020.101 et seq. (“HSCA”). See Easement, at 1, “PaDEP Order”

at Exhibit “B” of the Easement (attached hereto as Exhibit “A”).

         9.       The PaDEP Order and the Easement both impose upon the DLA an ongoing

obligation to monitor, operate, and maintain the remediation systems.

         10.      Penrose Park acquired the Siena Place land on or about September 20, 2007 from

the Philadelphia Housing Authority. Id. at 1.

         11.      Penrose Park recorded the Easement on April 23, 2008.

         12.      Pursuant to the Easement, the DLA was required to “fund the cost for the

installation of vapor barriers underneath to-be-constructed residential or commercial buildings on

the [p]roperty.” See Exhibit “A” at ¶ 8.

         13.      The Easement granted the DLA and/or its “fully-insured, licensed and responsible

contractor” the right to enter the land to install and/or repair the vapor barriers at any point in

time.” Id.

         14.      The Easement also required the vapor barriers to “be installed by a fully-insured,

licensed and responsible contractor who shall provide appropriate warranties protecting [Penrose

Park] against defects in material and workmanship in the vapor barriers used.” Id.

                                                  3
Active\99557597.v1-9/4/19
           Case 1:19-cv-01346-PEC Document 1 Filed 09/04/19 Page 4 of 15



         15.      The Easement further specified that:

                  [Neither] the home owner’s association (of Penrose Park)

                  (including its successors), nor any tenants or invitees . . . shall have

                  any responsibility or liability for the environmental conditions that

                  are subject of the 1999 Order, including without limitation, any

                  responsibility or liability to access, install, operate, inspect,

                  maintain, repair, modify or close any such installations,

                  components or facilities, or to take any action or incur any costs in

                  respect of the petroleum plume or any constituent thereof, in any

                  respect.

Id.


         16.      Pursuant to Paragraph 21 of the Easement, Penrose Park and the DLA agreed to

litigate all claims arising out of the Easement or the rights granted therein, including the

requirements contained in the PaDEP’s 1999 order, in the Eastern District of Pennsylvania. Id. at

¶ 21.

         17.      On February 20, 2018, Penrose Park filed a suit in the District Court in and for the

Eastern District of Pennsylvania, styled as Penrose Park Associates, L.P., v. United States of

America, acting through the Defense Logistics Agency, and Pennoni Associates, Inc., No. 2018-

0730. The United States opposed the jurisdiction of the District Court; the District Court

concurred with the United States’ position.

         18.      To satisfy its obligations under the Easement, the DLA hired Fullard Environmental

Controls, Inc. (“Fullard”) and subcontractors Pennoni and Renova to design, install, maintain, and

repair the vapor barriers at Siena Place.
                                                     4
Active\99557597.v1-9/4/19
           Case 1:19-cv-01346-PEC Document 1 Filed 09/04/19 Page 5 of 15



         19.      The DLA was responsible for supervising its agents or contractors to ensure that

they used reasonable care to design, install, maintain, and repair the vapor barriers.

         20.      The DLA, its agents and contractors, were also responsible for supervising the

construction of the residences at Siena Place to ensure that the vapor barriers would not be

disturbed.

         21.      On or about October 2016, the residents of 2207 and 2205 Roma Drive at Siena

Place informed the Penrose Park that “petroleum-like” vapors were emanating from their

properties.

         22.      Penrose Park then discovered that the vapor barriers failed and naphthalene plume

gases vented into the residences at 2207 and 2205 Roma Drive.

         23.      Penrose Park incurred substantial expenses to repair the houses, relocate families

and sustained harm to its reputation for building quality, residential homes.

         24.      Contrary to the express provisions of the Easement, Pennoni failed to provide a

warranty on the vapor barriers and DLA failed to obtain that warranty.

         25.      Similarly, the DLA negligently selected a contractor, who did not provide

warranty coverage, as required by the Easement and the PaDEP’s 1999 order. In turn, that

contractor, Fullard, and its subcontractors, Pennoni and Renova, failed to provide Penrose Park

with the required warranty and has subsequently failed financially.

         26.      Penrose Park seeks money damages resulting from the DLA’s breach of contract,

breach of warranty, its failure to properly remediate the site pursuant to orders from PaDEP, and

its negligent hiring and supervision of its agents and contractors.




                                                  5
Active\99557597.v1-9/4/19
           Case 1:19-cv-01346-PEC Document 1 Filed 09/04/19 Page 6 of 15



                                              COUNT I

                                     BREACH OF CONTRACT

         27.      Penrose Park hereby incorporates by reference paragraphs 1 through 26, inclusive

of its Complaint as if the same were set forth in full herein.

         28.      Contrary to the express provisions of the Easement, the DLA breached its duty to

design of arrange for an effective vapor barriers to remediate the plume which exists under 2207

and 2205 Roma Drive at Siena Place.

         29.      Contrary to the express provisions of the Easement, the DLA breached its duty to

install effective vapor barriers to remediate the naphthalene plume, which exists under 2207 and

2205 Roma Drive at Siena Place.

         30.      Contrary to the express provisions of the Easement, the DLA breached its duty to

oversee the construction of the vapor barriers for the Siena Place residences.

         31.      Contrary to the express provisions of the Easement, the DLA breached its duty to

maintain the vapor barriers under the Siena Place residence, so as to effectively isolate the

naphthalene plume.

         32.      Upon information and belief, the vapor barriers installed and/or designed were

insufficient to protect residents.

         33.      DLA may have failed in other locations at Siena Place.

         34.      Contrary to the express provisions of the Easement, the DLA failed to “repair,

modify or close any such installations, components or facilities, or to take any action or incur any

costs in respect of the naphthalene plume or any constituent thereof, in any respect.”




                                                  6
Active\99557597.v1-9/4/19
           Case 1:19-cv-01346-PEC Document 1 Filed 09/04/19 Page 7 of 15



         35.      Because of these breaches, Penrose Park sustained damages in excess of

$250,000.00 associated with relocating the residents of 2207 and 2205 Roma Drive. Penrose

Park also incurred attorneys’ fees and related costs associated with these breaches.

         36.      Because of these breaches, Penrose Park also sustained considerable damage to its

reputation for building quality, residential homes.

                                              COUNT II

                              BREACH OF EXPRESS WARRANTY

         37.      Penrose Park hereby incorporates by reference paragraphs 1 through 36, inclusive

of its Complaint as if the same were set forth in full herein.

         38.      Under the terms of the Easement, the DLA was required to “fund the cost for the

installation of vapor barriers underneath to-be-constructed residential or commercial buildings on

the [p]roperty.” See Exhibit “A” at ¶ 8.

         39.      To this end, the DLA retained agents and contractors to design, install, maintain,

and/or repair the vapor barriers at Siena Place and remediate the naphthalene plume that exists

under the property.

         40.      The Easement also required the DLA to ensure that its agents and contractors

expressly secure the “appropriate warranties protecting [Penrose Park] against defects in material

and workmanship in the vapor barriers used.”

         41.      DLA, its agents and contractors designed and installed the vapor barriers at Siena

Place.

         42.      The DLA also supervised its agents and contractors construction of vapor barriers

at Siena Place.



                                                  7
Active\99557597.v1-9/4/19
           Case 1:19-cv-01346-PEC Document 1 Filed 09/04/19 Page 8 of 15



         43.      The DLA, its agents and contractors impliedly, warranted that vapor barriers were

good, safe and complied with applicable codes, regulations or acceptable commercial standards

and were fit for the purpose of remediating naphthalene plume at Siena Place under the terms of

the Easement.

         44.      The DLA, its agents and contractors failed to uphold their obligations under the

express warranty contained in the Easement and repair the vapor barriers that failed at 2207 and

2205 Roma Drive.

         45.      As a direct and proximate result of the DLA’s failure to fulfill its obligations

under the express warranties referenced above, Penrose Park incurred in excess of $250,000.00

in damages.

                                             COUNT III

               BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY

         46.      Penrose Park hereby incorporates by reference paragraphs 1 through 45, inclusive

of its Complaint as if the same were set forth in full herein.

         47.      Pursuant to the Easement, the DLA contracted to design, install, maintain, and/or

repair the vapor barriers at Siena Place.

         48.      Under the terms of the Easement, DLA, its agents and contractors also supervised

the construction of residences at Siena Place to ensure that the vapor barriers were not

compromised.

         49.      The subsequent failure of the vapor barriers at 2207 and 2205 Roma Drive is

indicative that DLA, its agents and contractors workmanship on the vapor barriers were not of

merchantable quality.



                                                  8
Active\99557597.v1-9/4/19
           Case 1:19-cv-01346-PEC Document 1 Filed 09/04/19 Page 9 of 15



         50.      The vapor barriers failed to adequately remediate the plume that exists below of

portion of the Siena Place residences in accordance with the Easement.

         51.      Because the DLA failed to ensure that its agents and contractors design, install

and maintain adequate vapor barriers at Siena Place, as set forth in the Easement, Penrose Park

incurred substantial losses, including but not limited to relocating the residents of 2207 and 2205

Roma Drive, damage to its reputation as a builder of quality homes, and related attorneys’ fees

and costs.

                                              COUNT IV

 BREACH OF IMPLIED WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE

         52.      Penrose Park hereby incorporates by reference paragraphs 1 through 51, inclusive

of its Complaint as if the same were set forth in full herein.

         53.      Pursuant to the Easement, the DLA contracted to design, install, maintain, and/or

repair the vapor barriers at Siena Place.

         54.      Under the terms of the Easement, DLA and its agents and contractors supervised

the construction of residences at Siena Place to ensure that the vapor barriers were not

compromised.

         55.      At the time of its design and installation of the vapor barriers, DLA, its agents and

contractors impliedly warranted that the vapor barriers were suitable to remediate the

naphthalene plume that exists below a portion of the Siena Place residences.

         56.      The DLA knew or should have known that Penrose Park planned to develop the

land for residential use after the vapor barriers remediated the plume in accordance with

Easement.



                                                    9
Active\99557597.v1-9/4/19
          Case 1:19-cv-01346-PEC Document 1 Filed 09/04/19 Page 10 of 15



         57.      Penrose Park reasonably relied on the skill and judgment of the DLA to select a

“fully-insured, licensed and responsible contractor” to design, install, maintain, and/or repair the

vapor barriers at Siena Place.

         58.      Penrose Park also reasonably relied on the expertise, skill, and judgment of DLA,

its agents and contractors to design, install, operate, inspect, maintain, repair, or modify the

vapor barriers at Siena Place.

         59.      The subsequent failure of the vapor barriers at 2207 and 2205 Roma Drive,

indicate that vapor barriers were not suitable or fit for purposes of remediating the naphthalene

plume in accordance with the Easement.

         60.      Because the DLA failed to ensure that its agents and contractors design, install,

operate, inspect, maintain, repair, modify the vapor barriers at Siena Place, as set forth in the

Easement, Penrose Park incurred substantial losses, including but not limited to relocating the

residents of 2207 and 2205 Roma Drive, damage to its reputation as a builder of quality homes,

and attorneys’ fees and costs.

                                             COUNT V

                            NEGLIGENT RETENTION OF A CONTRACTOR

         61.      Penrose Park hereby incorporates by reference paragraphs 1 through 60, inclusive

of its Complaint as if the same were set forth in full herein.

         62.      Under the terms of the Easement, the DLA was ordered to hire a fully licensed

contractor to design, install, maintain, and/or repair the vapor barriers at the Siena Place property

to remediate the naphthalene plume that it created by improperly disposing of hazardous waste.

         63.      The DLA proceeded to hire agents and contractors to design, install, maintain,

and/or repair the vapor barriers.

                                                 10
Active\99557597.v1-9/4/19
          Case 1:19-cv-01346-PEC Document 1 Filed 09/04/19 Page 11 of 15



         64.      The DLA selected its contractor on this project, but its contractor, was financially

insolvent and was not capable of providing the proper service.

         65.      The DLA had a duty to ensure that Penrose Park received a warranty on the vapor

barriers. See Exhibit “A” at ¶ 8.

         66.      DLA, its agents and contractors never provided a warranty on the vapor barriers.

Yet, the DLA retained and supervised its agents and contractors on this project.

         67.      The DLA negligently failed to ensure that its agents and contractors secured a

warranty on the vapor barriers, and properly performed their services.

         68.      The DLA could have reasonably foreseen that Penrose Park would have relied on

proper performance of installation of the vapor barriers because the Easement expressly required

the DLA to ensure that DLA, its agents and contractors secured a warranty on the vapor barriers

before starting construction.

         69.      Soon thereafter, the residents of 2207 and 2205 Roma Drive reported to Penrose

Park that strong “petroleum-like” odors were emanating from their basements.

         70.      Environmental testing revealed that the vapor barriers failed to remediate the

naphthalene plume under 2207 and 2205 Roma Drive at Siena Place.

         71.      Upon information and belief, the vapor barriers could have failed at other

locations at Siena Place.

         72.      The work performed was inadequate to comply with the Easement and the

PaDEP’s Order.

         73.      Because of the DLA’s negligence, Penrose Park sustained damages in excess of

$250,000.00 associated with relocating the residents of 2207 and 2205 Roma Drive. Penrose

Park also incurred attorneys’ fees and related costs.

                                                   11
Active\99557597.v1-9/4/19
          Case 1:19-cv-01346-PEC Document 1 Filed 09/04/19 Page 12 of 15



                                              COUNT VI

                        NEGLIGENT SUPERVISION OF A CONTRACTOR

         74.      Penrose Park hereby incorporates by reference paragraphs 1 through 73, inclusive

of its Complaint as if the same were set forth in full herein.

         75.      The DLA was required to hire a fully licensed contractor to design, install,

maintain, and/or repair the vapor barriers at the Siena Place property to remediate the

naphthalene plume that it created by improperly disposing of hazardous waste.

         76.      The DLA proceeded to hire its agents and contractors to design, install, maintain,

and/or repair the vapor barriers.

         77.      The DLA had a duty to supervise its agents and contractors at every stage of

design, installation, maintenance, and/or repair of the vapor barriers at Siena Place to ensure the

site was remediated in accordance with the Easement and the PaDEP’s 1999 Order.

         78.      The DLA also had a duty to supervise its agents and contractors to ensure that it

secured a warranty on the vapor barriers in accordance with the Easement.

         79.      Subsequent to the installation of the vapor barriers, the residents of 2207 and 2205

Roma Drive reported to Penrose Park that strong “petroleum-like” odors were emanating from

their basements.

         80.      Environmental testing revealed that the vapor barriers failed to remediate the

naphthalene plume under 2207 and 2205 Roma Drive at Siena Place.

         81.      Therefore, the DLA negligently failed to supervise its agents and contractors at

every stage of design, installation, maintenance, and/or repair the vapor barriers at Siena Place to

ensure the site was remediated in accordance with the Easement and the PaDEP’s 1999 Order.



                                                   12
Active\99557597.v1-9/4/19
          Case 1:19-cv-01346-PEC Document 1 Filed 09/04/19 Page 13 of 15



         82.      The DLA also negligently failed to ensure that its agents and contractors

provide the Easement required warranty coverage on the vapor barriers pursuant to the terms of

the Easement.

         83.      Because of the DLA’s negligence, Penrose Park sustained damages in excess of

$250,000.00 associated with relocating the residents of 2207 and 2205 Roma Drive. Penrose

Park also incurred attorneys’ fees and related costs.

                                             COUNT VII

        FAILURE TO PROPERLY REMEDIATE THE SIENA PLACE PROPERTY
             UNDER THE HAZARDOUS SITES CLEANUP ACT OF 1988

         84.      Penrose Park hereby incorporates by reference paragraphs 1 through 84, inclusive

of its Complaint as if the same were set forth in full herein.

         85.      Contrary to the Easement and the PaDEP’s 1999 order, the DLA failed to

properly remediate the Siena Place property under the Hazardous Sites Cleanup Act of 1988, 35

P.S. § 6020.101 et seq. (“HSCA”).

         86.      Under HSCA, 35 P.S. § 6020.701, the DLA was responsible for the release and

creation of the hazardous naphthalene plume in the soil under the Siena Place property.

         87.      Accordingly, the DLA was subject to liability to the PaDEP for the creation of the

naphthalene plume under HSCA, 35 P.S. § 6020.702.

         88.      In order to discharge its liabilities under HSCA, the DLA was ordered by the

PaDEP to remediate the naphthalene plume. Remediation included hiring a fully licensed and

insured contractor to design, install, maintain, and/or repair the vapor barriers under the Siena

Place property.

         89.      To satisfy the PaDEP’s Order, the DLA hired its agents and contractors to design,

install, maintain, and/or repair the vapor barriers under the Siena Place property.
                                                  13
Active\99557597.v1-9/4/19
          Case 1:19-cv-01346-PEC Document 1 Filed 09/04/19 Page 14 of 15



         90.      To ensure that the vapor barriers properly remediated the naphthalene plume,

Penrose Park granted the DLA and its agents an Easement to allow for access to the Siena Place

property for future maintenance and repair of the vapor barriers.

         91.      Subsequent to the installation of the vapor barriers, the residents of 2207 and 2205

Roma Drive reported strong “petroleum-like” odors emanating from their basements.

         92.      Environmental testing revealed that the vapor barriers failed to remediate the

naphthalene plume under 2207 and 2205 Roma Drive at Siena Place.

         93.      Penrose Park sustained damages to the Siena Place property arising out of the

DLA and Pennoni’s collective negligence to remediate the naphthalene plume.

         94.      The DLA negligently selected its agents and contractors who failed to provide a

warranty on the vapor barriers and caused harm to the Siena Place property.

         95.      Contrary to the express provisions of the Easement, DLA, its agents and

contractors failed to provide a warranty on the vapor barriers and caused harm to the Siena Place

property.

         96.      Based on the DLA’s negligence, the DLA is subject to liability under HSCA to

remediate the naphthalene plume under the Siena Place property or otherwise eliminate exposure

to that plume pursuant to the PaDEP’s Order.

         97.      Because of the DLA’s negligence, Penrose Park sustained damages in excess of

$250,000.00 associated with relocating the residents of 2207 and 2205 Roma Drive and repairing

the vapor barrier that was negligently installed. Penrose Park also incurred attorneys’ fees and

related costs.




                                                   14
Active\99557597.v1-9/4/19
          Case 1:19-cv-01346-PEC Document 1 Filed 09/04/19 Page 15 of 15



                                   DEMAND FOR RELIEF

         WHEREFORE, Plaintiff, Penrose, Park seeks a judgment against Defendant, DLA, for

Counts One through Seven, in the amount of in excess of $250,000.00, plus attorneys’ fees, and

such other relief as the Court deems just and proper.


                                      /s/Philip L. Hinerman
                                      PHILIP L. HINERMAN, ESQUIRE
                                      Attorney ID No. 55496
                                      COURTNEY A. EMERSON, ESQUIRE
                                      Attorney ID No. 320072
                                      FOX ROTHSCHILD LLP
                                      2000 Market Street, 20th Floor
                                      Philadelphia, PA 19103-3222
                                      Tel: (215) 299-2000
                                      Fax: (215) 299-2150
                                      phinerman@foxrothschild.com
                                      cemerson@foxrothschild.com

                                      /s/ Ronni Two
                                      Ronni Two (D.C. Bar No. 242431)
                                      Fox Rothschild LLP
                                      1030 15th Street, NW, Suite 380E
                                      Tel: (202) 461-3100
                                      rtwo@foxrothschild.com


                                      Attorneys for Plaintiff, Penrose Park Associates, L.P.

Dated: September 4, 2019




                                                15
Active\99557597.v1-9/4/19
